Citation Nr: 1228362	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  08-27 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent, prior to October 6, 2011, and 30 percent thereafter for asthma.  

2.  Entitlement to an initial compensable rating for left tibia stress fracture.  

3.  Entitlement to an initial compensable rating for left hip trochanteric bursitis.  

4.  Entitlement to service connection for bilateral myopia.  

5.  Entitlement to service connection for bilateral plantar fasciitis.  

6.  Entitlement to service connection for a skin disorder, to include eczema.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to March 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the Waco, Texas, VA Regional Office.  

In a December 2011 Supplemental Statement of the Case (SSOC), the RO increased the Veteran's disability for her service-connected asthma to 30 percent disabling, effective October 6, 2011.  The Veteran was advised of the above grant of an increased rating; however, she did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Thus, this appeal continues.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  See the June 2011 TDIU application.  This issue has not been adjudicated and it is referred to the RO for the appropriate action. 

The issues of entitlement to an initial compensable rating for left hip trochanteric bursitis and service connection for bilateral myopia, bilateral plantar fasciitis, and a skin disorder to include eczema, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the claims adjudicated herein has been obtained.  

2.  The competent and probative evidence of record demonstrates that the Veteran's service-connected left tibia stress fracture is manifested by complaints of pain, but is not shown to be manifested by malunion of the tibia or fibula with slight knee or ankle disability.  

3.  Resolving all doubt in the Veteran's favor, the evidence supports a finding that the Veteran's service-connected asthma has not been manifested by complaints of asthma and pulmonary function testing showing FEV-1 of 60 percent predicted before bronchodilator and 56 percent predicted after bronchodilator.

4.  During the entire appeal period, the competent and probative evidence of record demonstrates that the Veteran's service-connected asthma has not been manifested by either FEV-1 of 40 to 55 percent predicted or FEV-1/FVC of 40 to 55 percent; has not required at least monthly visits to a physician for care of exacerbations; and has not required intermittent courses of systemic corticosteroids at least three times per year.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for left tibia stress fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5262, 5299 (2011).  

2.  Resolving any doubt in the Veteran's favor, prior to October 6, 2011, the criteria for an initial 30 percent evaluation for asthma have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.97, Diagnostic Code 6620 (2011).  

3.  As of October 6, 2011, the criteria for an initial evaluation in excess of 30 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.97, Diagnostic Code 6620 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's increased rating claims arise from her disagreement with the initial evaluations following the grants of service connection.  In this case, the Veteran was provided a VCAA letter in December 2007 which informed her of the evidence necessary to substantiate a claim for service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to informing the Veteran of which information and evidence she was to provide to VA and which information and evidence VA would attempt to obtain on her behalf, VA informed her it had a duty to obtain any records held by any federal agency.  It also informed her that on her behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that she would need to give VA enough information about the records so that it could obtain them for her.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records and private treatment records.  The Veteran was also provided VA examinations in connection with her increased rating claims, which are found to be adequate for rating purposes.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  

II.  Decision  

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  

II.  Decision

Left Tibia Stress Fracture

The Veteran asserts that a compensable rating is warranted for her service-connected left tibia stress fracture.  

The Veteran is currently in receipt of a noncompensable rating for her service-connected left tibia stress fracture under Diagnostic Codes 5299-5262.  See 38 C.F.R. § 4.27 (2011) (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").  The Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  Here, the Veteran's service-connected left tibia stress fracture is most closely analogous to the impairment of the tibia and fibula under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  See 38 C.F.R. § 4.20 (2011). 

Under Diagnostic Code 5262, a 10 percent evaluation is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent evaluation is warranted when there is evidence of a moderate knee or ankle disability.  A 30 percent evaluation is warranted when there is evidence of a marked knee or ankle disability.  Finally, a maximum 40 percent rating is warranted when there is nonunion of the tibia and fibula with loose motion which requires a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).  The Board observes that the words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  

The Veteran was afforded a VA examination in January 2008.  The Veteran complained of pain in the left shin area with aching and stiffness occurring on a daily basis.  She admitted to taking Mobic on an as needed basis with good relief of the pain and no significant effects.  Physical examination testing revealed no evidence of tenderness or swelling on the shins with direct palpation.  The Veteran was diagnosed with bilateral chronic shin stress fractures with a correct diagnosis of stress fracture of the left tibia with residuals.  

In October 2011, the Veteran underwent a second VA examination for her service-connected left tibia stress fracture.  She informed the VA examiner that the service-connected disability has existed since September 2006 and since that time, has worsened in severity.  She reported experiencing flare-ups as often as three times per day and lasting for one hour to one and a half hour.  The Veteran explained that the flare-ups occur spontaneously and are often precipitated by physical activity and stress, but usually result in no functional impairment.  She further added that the flare-ups are often associated with aching and sharp pain, which is exacerbated by physical activity and stress.  She rated the intensity level of the flare-ups at a 10 (10 being the worst pain), and indicated that she only gets relief of the flare-ups by resting and taking a Humira injection.  She admitted to experiencing weakness and stiffness as a result of her service-connected disability, and denied having redness, fever, giving way, debility, swelling, locking, abnormal motion, heat, or drainage.  She also stated that the service-connected disability causes limitations in walking and the ability to stand.  On average, the Veteran admitted to standing for approximately 20 minutes and walking approximately a half mile.  

Physical examination testing of the Veteran revealed normal posture, gait, and walk.  Examination of the left tibia and fibula revealed normal findings.  Leg length from the anterior superior iliac spine to the medial malleolus measured at 94 centimeters on the left.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  The VA examiner noted that the Veteran does not require any assistive device for ambulation.  

Post service treatment records reflect no complaints, treatment, or findings related to the Veteran's service-connected left tibia stress fracture.  

The Board notes the Veteran's complaints of tenderness and pain in the area of the left tibia, but there is no evidence showing malunion of the tibia, which is necessary for a compensable rating under Diagnostic Code 5262.  In fact at a December 2008 VA examination for the Veteran's back and knee claims, range of motion testing of the left knee was flexion to 120 degrees and extension to 0 degrees, which is normal.  The rating criteria require malunion with slight knee or ankle disability for a 10 percent rating, but these criteria are not met or nearly approximated.  The VA examination reports indicated no findings providing evidence that the shin splints manifested in a slight left knee or left ankle disability, and there is no suggestion of malunion of the left tibia and fibula.  Additionally, the Veteran admitted that while she endured pain and flare-ups associated with the left tibia, there was no functional impairment due to the service-connected left tibia stress fracture.  Thus, the Board finds that a compensable rating is not warranted for the service-connected left tibia and stress fracture under Diagnostic Code 5262.  

Additionally, the Board has also considered whether the evidence supports a higher rating on the basis of functional limitation due to weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The Veteran complained of flare-ups of left tibia pain that last for several hours and occur daily.  On VA examination in January 2008, the examiner indicated that movement during the physical examination of the legs there were no additional limitations noted with 3 repetitions due to pain, fatigue, incoordination, weakness or lack of endurance.  The October 2011 VA examination report shows that repetitive range of motion of the left knee and ankle was possible and there was no additional degree of limitation on repetitive motion.  The examiner indicated that on the left, the joint function was not additionally limited by pain, fatigue, weakness, incoordination or lack of endurance after repetitive use.

When considering these subjective complaints together with the objective medical evidence described above, the Board finds that the Veteran's disability most closely approximates a 10 percent rating for her service-connected left tibia stress fracture.  Therefore, an increased evaluation is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of pain on repetitive use.    

The Board has also considered the Veteran's lay statements that her left tibia disability is worse than currently evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's left tibia disability has been provided by the medical personnel who has examined her during the current appeal.  The medical findings as provided in the examination report directly addresses the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

In conclusion, the preponderance of the evidence is against the claim and the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

A.  Asthma  

The Veteran contends that her service-connected asthma is worse than the current evaluation contemplates and a higher disability evaluation is warranted.  

The Veteran's service-connected asthma is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6602.  Under Diagnostic Code 6602, a 10 percent evaluation is assigned for FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  A 30 percent evaluation is assigned for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication. A 60 percent evaluation is assigned for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Finally, a 100 percent evaluation is assigned for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 (2010). 

The Board notes that Pulmonary Function Test (PFT) results are generally reported before and after the administration of bronchodilator therapy.  VA regulations requires that post-bronchodilator results be used when using PFT results to determine disability ratings for Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845.  See 38 C.F.R. § 4.96(d)(4) (2011).  There are no regulations identifying whether pre-or post-bronchodilator results should be used when determining disability ratings under Diagnostic Code 6602.  As 38 C.F.R. § 4.96(d)(4) does not explicitly apply to Diagnostic Code 6602, the Board will use the PFT results that give the most favorable disability rating to the Veteran.  In this case, the most favorable results to the Veteran are the pre-bronchodilator results.  
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).

Prior to October 6, 2011

A May 2007 Pulmonary function test revealed a FEV-1 of 102 percent of the predicted value and a FEV-1/FVC of 86 percent to forced vial capacity (FVC) of 86 percent.  In January 2008, the Veteran was afforded a VA examination for her service-connected asthma.  She reported that she was treated for shortness of breath while in Iraq and given a bronchodilator.  She indicated that she was again treated when she returned from Iraq to Fort Hood, where she underwent breathing studies that showed mild persistent asthma.  She reported using a levalbuterol inhaler on an as needed basis, which has provided good relief without any significant side effects.  The record does not indicate that the Veteran was provided pulmonary function testing at the time of the January 2008 VA general medical examination.  The VA examiner diagnosed the Veteran with mild, intermittent asthma in remission. 

The Veteran underwent a second VA examination for her service-connected asthma in October 2011.  She indicated that she had the condition for six years.  She admitted to having asthmatic attacks monthly along with hemoptysis and shortness of breath six times per day.  She stated that her asthmatic attacks do not require physician visits for control, she does not contract infection easily from her respiratory disorder, and she has had no episodes of respiratory failure requiring the assistance from a machine.  The Veteran admitted to taking an alubterol inhaler daily and the response of treatment has been good with no side effects.  Pulmonary function testing revealed a FEV-1 of 60 percent predicted before bronchodilator and 56 percent predicted after bronchodilator.  The VA examiner noted that the Veteran's effort was very poor during pulmonary function testing, but determined that the FEV-1 results more accurately reflect the severity of the Veteran's service-connected disability.  She was assessed with asthma with no change in the diagnosis.  

Based upon the evidence of record, the Board finds that an initial rating of 30 percent prior to October 6, 2011 is warranted for the Veteran's service-connected asthma under Diagnostic Code 6602.  In order to receive the next-higher 30 percent rating, the evidence must demonstrate a FEV-1 of 56 to 70 percent predicted or FEV-1/FVC of 56 to 70 percent; or use a daily inhalational or oral bronchodilator therapy; or take inhalational anti-inflammatory medication.  The record shows that prior to October 2011, pulmonary function testing was conducted in May 2007, prior to discharge from active service.  At the time of the January 2008 VA general medical examination, while a diagnosis of asthma was rendered, no pulmonary function testing was conduction.  The Veteran has appealed the initial grant of the 10 percent rating, essentially contending that the disability was worse than currently rated.  She was not provided the required pulmonary function testing in order to determine the current severity of the disorder in January 2008 and as such, the January 2008 VA examination was inadequate for rating purposes.  The Board notes that at the time of the October 2011 VA examination, the Veteran reported that her asthma condition had existed for 6 years, going back to at least prior to the January 2008 VA examination.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board concludes that a 30 percent rating prior to October 2001 for the service-connected asthma is warranted.  

After a review of all the evidence, lay and medical, for the entire period of the appeal, the Board finds that the Veteran's service-connected asthma is not manifested by symptomatology more nearly approximating that required for the next-higher 60 percent evaluation under Diagnostic Code 6602.  As noted above, the January 2008 VA examination did not include pulmonary function testing.  The October 2011 VA examination does not show that the Veteran's asthma was manifested by findings of a FEV-1 of 40 to 55 percent of the predicted value or a FEV-1/FVC of 40 to 55percent of the predicted value.  Moreover, the evidence during the entire appeal period dues not show that the Veteran's service-connected asthma has required at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) course of systemic (oral or parenteral) corticosteroids.  At the January 2008 VA examination, she indicated that she used an inhaler on an as-needed basis.  As mentioned previously, at the October 2011 VA examination, the Veteran denied treatment by a physician to control her service-connected asthma.  Additionally, she only admitted to taking an albuterol inhaler when asked about her treatment regimen for her service-connected asthma.  Thus, the Board finds that the next-higher 60 percent rating is not warranted for the Veteran's service-connected asthma during the entire appeal period.   

For these reasons, the Board finds that the Veteran's asthma has not been manifested by symptomatology more nearly approximating the criteria for the next-higher 60 percent rating under Diagnostic Code 6602 during the entire appeal period.  Because the preponderance of the evidence is against an initial rating in excess of 30 percent for the service-connected asthma, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer the claims to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. §3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluations in this case are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describes the severity and symptomatology of the Veteran's service-connected disabilities.  


ORDER

Entitlement to an initial 30 percent rating for asthma is granted, but no more, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to an initial compensable rating for left tibia stress fracture is denied.  


	(CONTINUED ON NEXT PAGE)



REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the remaining claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

By way of procedural background, the Veteran filed claims for service connection for a bilateral foot disorder, bilateral eye disorder, and a skin disorder in August 2007.  In the April 2008 rating decision, the RO denied service connection for bilateral myopia, bilateral plantar fasciitis, and eczema.  In April 2008, the Veteran submitted a notice of disagreement (NOD) with regards to the April 2008 rating decision.  In the statement, the Veteran expressed disagreement with her current "VA rating."  She further added that she was only awarded "10 percent out of 11 . . . ." of her service related injuries.  The Veteran also discussed various other disabilities and the severity of them.  Based upon this statement, the RO issued a statement of the case (SOC) in August 2008; however, there was no mention of the claims of service connection for bilateral plantar fasciitis, bilateral myopia, or eczema.  In February 2009, the Veteran submitted a second timely NOD, expressing disagreement with the denial of her skin claim.  In the July 2012 Informal Hearing Presentation (IHP), the Veteran's representative explained that the Veteran's also expressed disagreement with regards to the service connection claims for bilateral plantar fasciitis, bilateral myopia, and eczema in the April 2008 NOD.  The Veteran's representative further added that her first statement referencing "11 of my service related injuries," implies disagreement with the stated issues as well.  

Based upon the evidence of record, the Board has liberally construed the April 2008 statement as a NOD with regards to the claims for service connection for bilateral plantar fasciitis, bilateral myopia, and a skin disorder.  The Board also finds that the Veteran submitted a timely NOD in February 2009 for her skin disorder claim.  The Court has held that, where the record contains a NOD as to an issue, but no statement of the case (SOC) was sent to the Veteran, the issue must be remanded to the originating agency to issue a SOC and to provide the Veteran an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  In this case, a SOC was not sent to the Veteran for the issues of entitlement to service connection for bilateral plantar fasciitis, bilateral myopia, and a skin disorder.   Thus, the Board finds that a remand is required for these claims on appeal.

Turning to the increased rating claim, the Veteran asserts that her service-connected left hip trochanteric bursitis is worse than the current evaluation contemplates, and a higher rating is warranted.  

The Veteran's service-connected left hip trochanteric bursitis is currently evaluated under Diagnostic Codes 5250-5019.  Diagnostic Code 5019 directs that the disability is to be rated on limitation of motion of the affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5019 (2011).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis, degenerative, established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involve. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints, affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Under Diagnostic Code 5250, a 60 percent evaluation is assigned for favorable ankylosis of the hip, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction.  A 70 percent evaluation is assigned for intermediate ankylosis of the hip.  A 90 percent evaluation is assigned for unfavorable or extremely unfavorable ankylosis of the hip, the foot not reaching the ground, crutches necessitated.  See 38 C.F.R. § 4.71a, Diagnostic Code 5250.  

Normal range of motion for the hip is from 0 degrees of extension to 125 degrees of flexion and from 0 degrees to 45 degrees of abduction.  See 38 C.F.R. § 4.71, Plate II.  

During the pendency of this appeal, the Veteran most recently underwent VA examinations to determine the severity of her service-connected left hip disability.  In April 2011, range of motion testing of the left hip was flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  Upon repetitive range of motion testing, results were the same.  The VA examiner noted that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

In October 2011, the Veteran was afforded an additional VA examination for her service-connected left hip disability.  Physical examination testing of the left hip revealed abnormal movement, tenderness, and guarding of movement.  Otherwise, there were no signs of edema, instability, effusion, weakness, redness, heat, deformity, malalignment, and drainage.  There was no subluxation present or anklyosis of the left hip.  Range of motion testing was not conducted due to the Veteran being "unable to lay down because of sever[e] lower back and hip pain."  X-ray testing showed mild degenerative joint disease of the left hip, and the Veteran's diagnosis was changed from left hip trochanteric bursitis to degenerative joint disease of the left hip due to the "progression of the previous diagnosis."  

The Board finds that this issue is not ripe for appellate review.  The Board notes the new diagnosis pertaining to the left hip in the October 2011 VA examination due to a "progression of the previous diagnosis."  The Board notes this statement suggests a worsening of the Veteran's service-connected left hip disability.  Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  Additionally and more importantly, the October 2011 VA examination did not provide or approximate range of motion findings pertaining to the left hip.  The range of motion findings are necessary in order to properly evaluate the Veteran's service-connected left hip disability under Diagnostic Codes 5250-5019.  Thus, the Board considers the examination report to be insufficient.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  Accordingly, further development of the evidence will be undertaken prior to our final adjudication of the Veteran's claims for service connection. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  

1.  Issue a statement of the case (SOC) to the Veteran and her representative, addressing the issues of entitlement to service connection for bilateral myopia, bilateral plantar fasciitis, and a skin disorder.  The Veteran and her representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if an appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

2.  Schedule the Veteran for a VA examination to determine the nature and severity of her service-connected left hip trochanteric bursitis.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing.  The examiner should indicate (a) whether there is ankylosis of the left hip.  The examiner should address the extent of functional impairment attributable to any reported pain.  In this regard, the examiner should set forth the Veteran's range of motion findings and note any pain, pain on use, weakness, incoordination, or excess fatigability.  The examiner should describe whether any existing pain significantly limits functional mobility of the shoulder during flare-ups or when repeatedly used.  If the Veteran is unable to perform range of motion testing due to the service-connected left hip disability, the examiner should provide an estimate, to the extent possible, of the range of motion findings of the left hip.  If range of motion of the hip is not possible and the examiner cannot provide an estimate of range of motion, the examiner should explain why.  

The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

3.  Thereafter, readjudicate the claims on appeal.  If the benefits remain denied, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC), and the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


